EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin M. Halpern on 08/19/2021.

The application has been amended as follows: 
In the claims:

In claim 1, line 1, “holder” has been replaced with –apparatus--.
In claim 2, line 1, “holder” has been replaced with–apparatus--.
In claim 3, line 1, “holder” has been replaced with –apparatus--.
In claim 4, line 1, “holder” has been replaced with–apparatus--.
In claim 6, line 1, “holder” has been replaced with –apparatus--.
In claim 7, line 1, “holder” has been replaced with –apparatus--.
In claim 9, line 1, “holder” has been replaced with –apparatus--.
In claim 10, line 1, “holder” has been replaced with –apparatus--.
In claim 11, line 1, “holder” has been replaced with –apparatus--.
Claim 12 has been cancelled. 
Allowable Subject Matter
Claims 1-4, 6-7 and 9-11 appear to define over the available prior art and therefore allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735